         Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 1 of 20 Page ID #:1




 1   Sarah Spinuzzi (SBN 305658)
     Email: sarah@coastkeeper.org
 2   ORANGE COUNTY COASTKEEPER
     3151 Airway Avenue, Suite F-110
 3   Costa Mesa, CA 92626
     Phone: (714) 850-1965
 4
     Attorney for Plaintiff
 5   ORANGE COUNTY COASTKEEPER
 6
                           UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ORANGE COUNTY COASTKEEPER, a                   Case No.: 8:20-cv-1694
10   California non-profit corporation,
                                                    COMPLAINT FOR
11                                                  DECLARATORY AND
                 Plaintiff,                         INJUNCTIVE RELIEF AND
12                                                  CIVIL PENALTIES
           v.
13                                                  (Federal Water Pollution Control
                                                    Act, 33 U.S.C. §§ 1251 et seq.)
14   Equestrian Services II, Inc., d/b/a Sycamore
     Trails Stables, a California corporation;
15   HFT1 LLC, a California Limited Liability
16   Company,

17               Defendants.
18
19         Orange County Coastkeeper (“Coastkeeper” or “Plaintiff”), by and through its
20   counsel, hereby alleges:
21
22
23
24
25
26
27
28
                                                1
     COMPLAINT                                                       case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 2 of 20 Page ID #:2




 1   I.    PRELIMINARY STATEMENT
 2          1. This is a civil suit brought under the citizen suit enforcement provision of the
 3   Federal Clean Water Act. 33 U.S.C. §§ 1251 et seq. This Court has subject matter
 4   jurisdiction over the parties and this action because it arises under federal law. The
 5   events giving rise to Plaintiff’s action and the violations described in this Complaint
 6   occurred, and continue to occur, within this judicial district. See 33 U.S.C. § 1365(a)(1).
 7          2. This action arises out of the unlawful pollution of Trabuco Creek caused by
 8   Defendant Equestrian Services II, Inc., d/b/a Sycamore Trails Stables (“Sycamore
 9   Trails”) and Defendant HFT1, LLC. (“Land Owner”) (Collectively, “Defendants”), the
10   owners and/or operators of Sycamore Trails Stables (“Stables” or “Facility”). The
11   Facility stables approximately 450 horses, which are present for the majority of the year.
12          3. Defendants have operated the Facility in violation of the Clean Water Act by
13   failing to obtain permit coverage for the discharge of pollutants from a Medium
14   Concentrated Animal Feeding Operation (“CAFO”).
15          4. Failure to obtain mandatory permits for activities at the Facility violates the
16   Clean Water Act’s prohibition on unpermitted discharges of pollutants into Waters of the
17   United States. These failures are demonstrated by Defendants’ discharges of horse
18   manure and bedding, sediment, trash, fertilizers, rubberized horse footing, and other
19   “non-stormwater” into Trabuco Creek and onsite federal waters, and the discharge of
20   polluted storm water that comes into direct contact with hundreds of stabled horses
21   directly into Trabuco Creek.
22          5. The Clean Water Act enables non-profit organizations such as Orange County
23   Coastkeeper to file lawsuits to enforce the Clean Water Act. 33 U.S.C. § 1365.
24          6. Based upon its investigation to date, Coastkeeper alleges that Defendants are
25   responsible for at least 1,825 violations of Section 301 of the Clean Water Act, 33
26   U.S.C. § 1311.
27          7. Defendants’ acts and omissions have harmed, and continue to harm, both the
28   mission of Plaintiff Orange County Coastkeeper and the interests of its members who
                                                   2
     COMPLAINT                                                            case no: 8:20-cv-1694
           Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 3 of 20 Page ID #:3




 1   use Trabuco Creek, San Juan Creek downstream of the Facility, and Doheny State
 2   Beach, where the San Juan Creek meets the Pacific Ocean.
 3           8. Coastkeeper seeks declaratory and injunctive relief, as well as civil penalties,
 4   to end the unlawful acts and omissions of Defendants that continue to cause irreparable
 5   damage to water quality. Coastkeeper also seeks recovery of reasonable costs of suit,
 6   including attorney, witness, expert, and consultant fees, pursuant to Section 505(d) of the
 7   Clean Water Act, 33 U.S.C. § 1365(d).
 8
 9   II.    JURISDICTION AND VENUE
10          9. This is a citizen enforcement action brought under the Federal Water Pollution
11   Control Act, 33 U.S.C. §§ 1251 et seq., more commonly called the Clean Water Act
12   (“Clean Water Act” or “Act”). See 33 U.S.C. § 1365. This Court has subject matter
13   jurisdiction over the parties and this action pursuant to Section 505(a)(1) of the Clean
14   Water Act, 33 U.S.C. § 1365(a)(1), and 28 U.S.C. §§ 1331 and 2201 (an action for
15   declaratory and injunctive relief under the Constitution and laws of the United States).
16          10.    Coastkeeper sent a letter by certified mail to Defendants on February 10,
17   2020 (“Notice Letter”). In the Notice Letter, Coastkeeper notified Defendants of their
18   violations of the Clean Water Act and of Coastkeeper’s intention to file suit for such
19   violations after sixty (60) days as required by 40 C.F.R. § 135.2(a)(1) (Mar. 19, 1991).
20          11.    The Notice Letter was also sent to the necessary state and federal regulatory
21   agencies, as required by Section 505(b) of the Clean Water Act, 33 U.S.C. §
22   1365(b)(1)(A).
23          12.    More than sixty (60) days have passed since the Notice Letter was sent to
24   Defendants and the regulatory agencies.
25          13.    Coastkeeper is informed and believes that the federal or state agencies have
26   neither commenced nor are diligently prosecuting any action to redress the violations
27   alleged in the Notice Letter and in this Complaint. See 33 U.S.C. § 1365(b)(1)(B).
28          ///
                                                   3
     COMPLAINT                                                             case no: 8:20-cv-1694
            Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 4 of 20 Page ID #:4




 1           14.    This action is not barred by any prior administrative penalty under Section
 2   309(g) of the Clean Water Act, 33 U.S.C. § 1319(g).
 3            15.   Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) because a
 4   substantial part of the events or omissions giving rise to Coastkeeper’s claims occurred
 5   in this judicial district, and under 33 U.S.C. § 1365(c)(1) because the sources of the
 6   violations described in this Complaint are located within this judicial district.
 7            16.   Plaintiff seeks relief from Defendants’ violations of the procedural and
 8   substantive requirements of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a).
 9
10   III.    PARTIES
11            A.    Orange County Coastkeeper
12           17.    Plaintiff Orange County Coastkeeper (“Coastkeeper” or “Plaintiff”) is a
13   non-profit public benefit corporation organized under the laws of the State of California.
14   Coastkeeper’s office is located at 3151 Airway Avenue, Suite F-110, Costa Mesa,
15   California 92626.
16           18.    Coastkeeper has over 1,400 members who live and/or recreate in and
17   around Orange County, including at Trabuco Creek, San Juan Creek, and Doheny State
18   Beach. Coastkeeper’s mission is to protect the region's water resources so they
19   are swimmable, drinkable and fishable for present and future generations. To further its
20   mission, Coastkeeper actively seeks federal and state agency implementation of the
21   Clean Water Act and, where necessary, directly initiates enforcement actions on behalf
22   of itself and our members.
23            19.   In addition, Coastkeeper’s members use and enjoy Trabuco Creek to swim,
24   birdwatch, picnic, fish, hike, wade, bike, horseback ride, conduct scientific study and
25   research, and/or for aesthetic enjoyment in and around these waters.
26            20.   Coastkeeper’s members use and enjoy the coast near the San Juan Creek
27   Mouth (downstream of Trabuco Creek) and Doheny State Beach to sail, swim, boat,
28   kayak, windsurf, birdwatch, picnic, fish, paddle, standup paddleboard, surf, wade,
                                                   4
     COMPLAINT                                                            case no: 8:20-cv-1694
         Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 5 of 20 Page ID #:5




 1   conduct scientific study and research, and/or for aesthetic enjoyment in and around these
 2   waters.
 3         21.    Defendants’ actions individually, collectively, and in culmination with the
 4   activities of other landowners adjacent to Trabuco Creek, result in numerous injuries to
 5   Coastkeeper’s interests, such as: loss, destruction or damage to wetlands and waterways;
 6   diminished aesthetic enjoyment; loss of open space and habitat for wildlife, including
 7   wading birds and federally protected species like Southern California Coast Steelhead;
 8   degraded water quality; and diminished quality of life.
 9         22.    Defendants’ failure to comply with the procedural and substantive
10   requirements of the Clean Water Act negatively affects and impairs Coastkeeper’s
11   members’ use and enjoyment of these waters.
12         23.    The interests of Coastkeeper’s members have been, are being, and will
13   continue to be adversely affected by Defendants’ failure to comply with the Clean Water
14   Act. Continuing the commission of the acts and omissions alleged in this Complaint will
15   irreparably harm Coastkeeper’s members, for which they have no plain, speedy, or
16   adequate remedy at law.
17         24.    Coastkeeper’s members will continue to be harmed until Defendants bring
18   their activities into compliance with the law.
19         25.    The relief sought herein will redress the harms to Coastkeeper caused by
20   Defendants’ activities.
21         B.     Equestrian Services II, d/b/a Sycamore Trails Stables
22         26.    Equestrian Services II, Inc. is an active California corporation with its
23   principal place of business located at 26282 Oso Road, San Juan Capistrano, CA 92675.
24   Equestrian Services II, Inc. does business under the name “Sycamore Trails Stables.”
25         27.    Equestrian Services II, Inc. owns the Facility.
26         28.    The Registered Agent for the Facility is Ronald B. Hanson.
27         29.    At all times relevant to this Complaint, the Equestrian Services II, Inc. has
28   owned, and is legally responsible for, the Facility.
                                                  5
     COMPLAINT                                                            case no: 8:20-cv-1694
           Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 6 of 20 Page ID #:6




 1           C.    HFT1, LLC.
             30.   Defendant HFT1, LLC is an active California limited liability company for
 2
     the purposes of property investment.
 3
             31.   The registered agent for service of process is Roxanne Hanson-Euhus,
 4
     located at 19327 Camino Del Aguila, Escondido, CA 92025.
 5
             32.   Based on information available to Coastkeeper, Coastkeeper alleges that
 6
     HFT1, LLC is the property owner of 26282 Oso Road, San Juan Capistrano, CA 92675 –
 7
     the land upon with Sycamore Trails operates its equestrian stabling business.
 8
             33.   Ronald F. Hanson is a manger or member of HFT1, LLC.
 9
             34.   Both Ronald F. Hanson and Roxanne Hanson-Euhus are also officers of
10
     Equestrian Services II, Inc.
11
             35.   Coastkeeper alleges that Ronald F. Hanson and Roxanne Hanson-Euhus, as
12
     officers of HFT1, LLC and Equestrian Services II, Inc., have knowledge and control of
13
     the operations occurring at Sycamore Trails Stables.
14
             36.   Collectively, Equestrian Services II, Inc. d/b/a Sycamore Trails Stables and
15
     HFT1, LLC are the owners and/or operators of the Facility and responsible parties under
16
     the Clean Water Act.
17
     IV.    FACTUAL BACKGROUND
18
19          A.     Sycamore Trails Stables

20                                             Activities

21           37.   Coastkeeper alleges that Sycamore Trails provides equestrian stabling,

22   riding rings, access to equestrian trials, and other related services.

23           38.   Based on publicly available information obtained from OC Animal Care, an

24   agency of the County of Orange, Sycamore Trails has stables and is permitted for up to

25   476 horses.

26           39.   Coastkeeper alleges that the Facility stables over 150 horses for more than

27   45 days in any 12-month period.

28           40.   Coastkeeper alleges that no crops are sustained at the Facility, and horses
                                                   6
     COMPLAINT                                                                case no: 8:20-cv-1694
         Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 7 of 20 Page ID #:7




 1   are not permitted to graze.
 2         41.    Based on satellite images of the Facility and the general topography of the
 3   area, Coastkeeper alleges that storm water passes through stables and/or animal
 4   walkways, coming into contact with manure and other pollutants, and then immediately
 5   discharging into the adjacent Trabuco Creek.
 6         42.    Upon information and belief, Coastkeeper also alleges that man-made
 7   devices convey storm water from the Facility to Trabuco Creek.
 8                          Non-stormwater and Storm Water Pollution
 9         43.    Coastkeeper alleges that Defendants have been, and are continually,
10   discharging pollutants into Trabuco Creek.
11         44.    The discharged pollutants include, but are not limited to, “non-storm
12   water,” such as horse manure, bedding, sediment, equine footing, trash, and other
13   materials associated with equine operations, as well as polluted run-off and storm water.
14         45.    Based on information available to Coastkeeper, it alleges that when it rains,
15   storm water falls onto the facility and runs through riding rings, stabling areas, and horse
16   walkways – coming into direct contact with manure, bedding, footing, feed, and trash
17   before discharging to Trabuco Creek.
18         46.    Water flows generally towards the bank of Trabuco Creek, carrying with it
19   pollutants including bacteria, nitrogen, phosphorus, and trash.
20         47.    Coastkeeper believes and thereon alleges that each time it rains at the
21   Facility, polluted water is discharged from the facility without a permit.
22         48.    Unlawful discharges will occur each time it rains until such a time as the
23   Facility gains NPDES permitting and implements an approved Nutrient Management
24   Plan. Each discharge of pollutants into waters of the United States without an NPDES
25   permit for a CAFO is a violation of Section 301 of the Clean Water Act, 33 U.S.C.
26   §1311.
27         49.    Coastkeeper is further informed and believes that pollutants may also be
28   discharged from the Facility during dry weather.
                                                  7
     COMPLAINT                                                           case no: 8:20-cv-1694
         Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 8 of 20 Page ID #:8




 1         50.    Based upon information obtained from the South Orange County
 2   Wastewater Authority, Coastkeeper is informed, believes, and thereon alleges that the
 3   Facility discharges process wastewater from its horse wash racks directly into Trabuco
 4   Creek or storm drains that convey process wastewater to Trabuco Creek.
 5         51.    Coastkeeper is informed and believes, and thereon alleges that process
 6   wastewater from the wash racks routinely discharges, and is reasonably likely to
 7   continue to be discharged, directly into Trabuco Creek in the future.
 8         52.    Coastkeeper further alleges that pollutants discharged from the Facility
 9   include, but are not limited to, sediment, manure, feed bags, and trash from human
10   activities at the Facility. Further pollutants may enter Trabuco Creek incidentally due to
11   lack of implemented Best Management Practices (BMPs) to prevent such non-storm
12   water discharges.
13         53.    Coastkeeper alleges that discharges of these non-stormwater pollutants are
14   reasonably likely to continue for as long as the Facility operates without an NPDES
15   permit.
16         B.     Trabuco Creek
17                                          Description
18         54.    Defendants are discharging pollution from the Facility into Trabuco Creek.
19         55.    Trabuco Creek is a water of the United States subject to the protections of
20   the Clean Water Act. 33 U.S.C. § 1362(7).
21         56.    Trabuco Creek is a 22-mile primary tributary of San Juan Creek with its
22   headwaters originating in the Santa Ana Mountains, flowing west and southwest through
23   San Juan Capistrano before entering San Juan Creek.
24         57.    San Juan Creek is a water of the United States subject to the protections of
25   the Clean Water Act.
26         58.    The San Juan Creek watershed encompasses a drainage of approximately
27   176 square miles and extends along an East-West axis from the Cleveland National
28   Forest in the Santa Ana Mountains to the Pacific Ocean at Doheny State Beach near
                                                  8
     COMPLAINT                                                           case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 9 of 20 Page ID #:9




 1   Dana Point Harbor.1
 2                      Environmental Resources and Threats to Water Quality
 3          59.     Trabuco Creek and San Juan Creek support a wide variety of flora and
 4   fauna, including endangered species such as the Pacific pocket mouse, the Southern
 5   California Coast Steelhead, the Quino checkerspot butterfly, the southwestern willow
 6   flycatcher, and many other species.
 7          60.     Portions of Trabuco Creek and San Juan Creek have specifically been
 8   identified as critical habitat for a Southern California Coast Steelhead Biogeographic
 9   Population Group (“Steelhead Population Group”).
10          61.     The California Regional Water Quality Control Board, San Diego Region
11   (“Regional Board”) issued the San Diego Basin Water Quality Control Plan (“Basin
12   Plan”). The Basin Plan identifies the “Beneficial Uses” of water bodies in the region.
13   Pursuant to its authority over designated water bodies, the Regional Board has
14   designated several beneficial uses for Trabuco Creek, San Juan Creek, and its mouth at
15   Doheny State Beach.2
16          62.     Beneficial uses are intended to represent the purposes of the water body that
17   are specifically protected by the Clean Water Act. When those uses are not attained, the
18   Regional Board designates the water body as “impaired” under Section 303(d) of the
19   Clean Water Act.
20          63.     In this regard, the receiving waters of pollution from the Facility are
21   impaired.
22   1
       U.S. Army Corps of Engineers, South Pacific Div., Record of Decision for Revoking the Use of
23   Selected Nationwide Permits within the San Juan Creek/Western San Mateo Creek Watersheds for the
     Special Area Management Plan Orange County, Cal., 1 (July 2010).
     2 According to the Basin Plan, Trabuco Creek’s existing beneficial uses include: agricultural supply,
24   industrial service supply, water contact recreation, non-contact water recreation, warm freshwater
25   habitat, cold freshwater habitat, and wildlife habitat. San Juan Creek’s existing beneficial uses include:
     agricultural supply, industrial service supply, water contact recreation, non-contact water recreation,
26   warm freshwater habitat, cold freshwater habitat, and wildlife habitat. Likewise, the beneficial uses on
     the San Juan Creek Mouth, where San Juan Creek meets the Pacific Ocean, includes contact water
27   recreation, non-contact water recreation, wildlife habitat, rare, threatened, or endangered species,
     marine habitat, migration of aquatic organisms, and shellfish harvesting. Water Quality Control Plan,
28   San Diego Region, Regional Water Quality Control Board, San Diego Region, Tables 2-2, 2-3 (updated
     January 15, 2020).
                                                           9
     COMPLAINT                                                                      case no: 8:20-cv-1694
         Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 10 of 20 Page ID #:10




 1          64.   According to the 2016 303(d) List of Impaired Water Bodies, Trabuco
 2   Creek is impaired for pollutants including indicator bacteria, Malathion, nitrogen,
 3   phosphorus, and benthic community effects.3
 4          65.   San Juan Creek is impaired for pollutants including, but not limited to,
 5   indicator bacteria, phosphorus, total nitrogen as N, toxicity, DDE, dissolved oxygen, and
 6   selenium.4
 7          66.   The San Juan Creek Mouth is impaired for pollutants including cadmium,
 8   copper, indicator bacteria, nickel, and nitrogen as ammonia (total ammonia).
 9          67.   The Pacific Ocean shoreline at the mouth of San Juan Creek, 1000 feet
10   south of San Juan Creek, and at North Doheny State Park Campground are also impaired
11   for indicator bacteria.
12          68.   The discharge of stormwater carrying the byproducts of the facility,
13   including horse waste, bedding material, feed, metals, trash, and other materials are
14   contributing to, and threatening, Trabuco Creek and downstream receiving waters.
15          69.   The Clean Water Act requires California to establish a total maximum daily
16   load (“TMDL”) for impaired waterbodies on its 303(d) list. A TMDL is necessary when
17   the technology-based effluent limits and other pollution control requirements “are not
18   stringent enough to implement any water quality standard applicable to such waters.” 5 A
19   TMDL is the sum of the individual waste load allocations (“WLA”) for point sources
20   and load allocations (“LA”) for non-point sources and natural background.6 A WLA is a
21   “portion of a receiving water’s loading capacity that is allocated to one of its existing or
22   future point sources of pollution.”7 Any NPDES permit issued for waters subject to a
23   TMDL must include effluent limitation or standards necessary to achieve water quality
24   standards established under Section 303.8 Where a TMDL has been approved by the
25   3
       Integrated Report, available at:
26   https://www.waterboards.ca.gov/water_issues/programs/tmdl/integrated2014_2016.shtml.
     4
       Id.
     5
27     33 U.S.C. § 1313(d)(1)(A); 40 C.F.R. § 130.7(b)(1).
     6
       40 C.F.R. § 130(i).
     7
28     40 C.F.R. § 130.2(h).
     8
       33 U.S.C. § 1311(b)(1)(C); 40 C.F.R. § 122.44(d)(1).
                                                       10
     COMPLAINT                                                              case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 11 of 20 Page ID #:11




 1   EPA, NPDES permit limits must be consistent with the assumptions and requirements of
 2   the TMDL’s WLAs.9
 3           70.    On February 10, 2010, the Regional Board adopted Resolution No R9-
 4   2010-0001, an amendment revising its Basin Plan to incorporate the Revised Total
 5   Maximum Daily Loads for Indicator Bacteria, Project I – Twenty Beaches and Creeks in
 6   the San Diego Region (Including Tecolote Creek) (“Twenty Beaches TMDL”). The
 7   TMDL became effective on April 4, 2011. The Regional Board included San Juan
 8   Creek, San Juan Creek mouth, and the Pacific Ocean shoreline near San Juan Creek into
 9   the Twenty Beaches TMDL from the Lower San Juan Creek Hydrologic Sub Area
10   (HSA).10
11           71.    The Regional Board identified CAFOs as point source dischargers
12   responsible for causing or contributing to bacteria impairments in Twenty Beaches
13   TMDL.11 Unlike other point source contributors, CAFOs were assigned a zero WLA.12
14   Consequently, CAFOs are not allowed to discharge bacteria in dry or wet weather under
15   the terms of the Twenty Beaches TMDL.13
16           72.    On November 6, 2018, the State Board amended the Industrial General
17   Permit Order 2014-0057-DWQ, as amended by Order 2015-0122-DWQ, to incorporate
18   the Twenty Beaches TMDL, making its requirements applicable to industrial storm
19   water dischargers regulated by the permit.14
20   V.      STATUTORY AND REGULATORY BACKGROUND
21           A.     The Clean Water Act, State Regulation, and Relevant Permitting
22                  Provisions
23           73.    Congress passed the Clean Water Act to “restore and maintain the
24   chemical, physical, and biological integrity of the Nation’s waters,” 33 U.S.C. § 1251(a),
25
     9
26     40 C.F.R. §§ 122.44(d)(1)(vii)(B), 130.12(a).
     10
        See R9-2010-0001, Attachment A, A1.
     11
27      See R9-2010-0001, Attachment A, A40.
     12
        Id.
     13
28      Id. at A45.
     14
       See Order 20XX-XXXX-DWQ, Section VII., Attachment E.
                                                11
     COMPLAINT                                                          case no: 8:20-cv-1694
        Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 12 of 20 Page ID #:12




 1   and with the “interim goal” that wherever attainable, “water quality which provides for
 2   the protection and propagation of fish, shellfish, and wildlife and provides for recreation
 3   in and on the water achieved by July 1, 1983.” 33 U.S.C. § 1251(a)(2).
 4          74.    Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), prohibits the
 5   discharge of any pollutant into waters of the United States unless the discharge complies
 6   with a permit issued pursuant to Clean Water Act Section 402. 33 U.S.C. §§ 1342.
 7          75.    Section 402 of the Clean Water Act establishes National Pollutant
 8   Discharge Elimination System (“NPDES”) permits issued by EPA, or an EPA-delegated
 9   state, to achieve the goals stated in Section 301(a) of the Clean Water Act. 33 U.S.C.
10   §§ 1311(a) and 1342(b).
11          76.    EPA has delegated its NPDES permitting authority to the State of
12   California.
13          77.    The California Water Code vests the State Water Resources Control Board
14   (“State Board”) and the State’s nine regional water quality control boards with primary
15   responsibility for regulating state water quality. Cal. Water Code §§ 13001, 13050(a)-
16   (b), 13200. The Regional Board identified above is one of the nine regional boards. The
17   San Juan Creek watershed, and the Pacific Ocean drainages from this watershed, fall
18   within its jurisdiction. Id. § 13200(f).
19          78.    Each violation of an NPDES permit – and each discharge of a pollutant that
20   is not authorized by an NPDES permit – is a violation of the Clean Water Act and its
21   implementing regulations and is grounds for enforcement actions, including citizen
22   enforcement seeking civil penalties. 33 U.S.C. §§ 1311(a), 1342(a), 1365(a), 1365(f)(6);
23   40 C.F.R. § 122.41(a) (Dec. 21, 2015).
24         B.      NPDES Permits
25                 1.    Concentrated Animal Feeding Operation Permit
26          79.    Under the Clean Water Act, a “point source” includes a “concentrated
27   animal feeding operation” from which pollutants are or may be discharged. 33 U.S.C. §
28   1362(14).
                                                 12
     COMPLAINT                                                           case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 13 of 20 Page ID #:13




 1           80.   To be considered a concentrated animal feeding operation (“CAFO”), the
 2   facility must satisfy a two-part test. First, the facility must meet the definition of an
 3   animal feeding operation (“AFO”). 40 C.F.R. § 122.23 (Jul. 30, 2012). Second, the
 4   facility must confine a certain number of animals, which varies by species. Id.
 5           81.   An AFO is defined as a lot or facility where the following conditions are
 6   met: “(i) Animals (other than aquatic animals) have been, are, or will be stabled or
 7   confined and fed or maintained for a total of 45 days or more in any 12–month period,
 8   and (ii) Crops, vegetation, forage growth, or post-harvest residues are not sustained in
 9   the normal growing season over any portion of the lot or facility.” 40 C.F.R. §
10   122.23(b)(1)(i-ii) (Jul. 30, 2012).
11           82.   According to EPA, if an animal is at the facility for a portion of the day, it
12   counts as a full day.15
13           83.   The 12-month period is any 12-month period and need not correspond with
14   a calendar year.16
15           84.   If a facility meets the definition of an AFO, the next step is to determine
16   whether it has the requisite number of animals present at the facility to be classified as a
17   CAFO. CAFOs may be further categorized as Large or Medium CAFOs based on the
18   number of animals at a facility.
19           85.   For a horse AFO, 500 or more horses must be present at the facility to be
20   classified as a Large CAFO. 40 C.F.R. 122.23(4)(vi) (Jul. 30, 2012).
21           86.   A Medium horse CAFO is any facility with 150-499 horses that also either:
22   (1) discharges “into waters of the United States through a man-made ditch, flushing
23   system, or other similar man-made device”; or (2) “[p]ollutants are discharged directly
24   into waters of the United States which originate outside of and pass over, across, or
25   through the facility or otherwise come into direct contact with the animals confined in
26
27
     15
        NPDES Permit Writers’ Manual for CAFOs.
     https://www.epa.gov/sites/production/files/2015-
28   08/documents/cafo_permitmanual_chapter2.pdf.
     16
                                                      Chapter 2-2. Accessed April 24, 2017.
        Id.
                                                   13
     COMPLAINT                                                              case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 14 of 20 Page ID #:14




 1   the operation.” 40 C.F.R. § 122.23(6) (Jul. 30, 2012).
 2           87.    For facilities smaller than a Medium CAFO, the Regional Board may still
 3   designate any AFO as a CAFO if it determines that the AFO is a significant contributor
 4   of pollutants to waters of the United States. 40 C.F.R. § 122.23 (Jul. 30, 2012).
 5           88.    Once an AFO is defined as a CAFO, the NPDES requirements for CAFOs
 6   apply to all animals in confinement at the operation and all manure, litter, and process
 7   wastewater generated by those animals or the production of those animals. See 40 C.F.R.
 8   § 122.23(a) (Jul. 30, 2012).
 9           89.    Manure is defined to include “manure, bedding, compost, and raw materials
10   or other materials comingled with manure or set aside for disposal.” 40 C.F.R. §
11   122.23(b)(5) (Jul. 30, 2012).
12           90.    Every discharge of pollutants from a CAFO into waters of the United States
13   without a NPDES permit is a violation of Section 301 of the CWA. 33 U.S.C. § 1311.
14   See also 40 C.F.R. §§ 122.23(d)(1), 122.23(f) (Jul. 30, 2012).
15           91.    Like other NPDES permits, CAFO permits must contain effluent
16   limitations, monitoring and reporting requirements, record-keeping requirements, special
17   conditions, and standard conditions to ensure the CAFO is complying with the Clean
18   Water Act.17
19           92.    Effluent limitations are defined as “any restriction established by the
20   Administrator on quantities, rates, and concentrations of chemical, physical, biological
21   and other constituents which are discharged from point sources” into waters of the
22   United States. 40 C.F.R. § 401.11(i) (Aug. 28, 2015).
23           93.    As explained below, a CAFO permit must include both technology-based
24   effluent limitations as well as more stringent water quality-based effluent limitations
25   when water quality standards are not being met.
26           94.    The Clean Water Act requires all NPDES point sources to achieve
27
28    NPDES Permit Writers’ Manual for CAFOs, https://www.epa.gov/npdes/npdes-permit-writers-
     17

     manual-concentrated-animal-feeding-operations, Ch. 4 (Last Accessed May 3, 2017).
                                                     14
     COMPLAINT                                                             case no: 8:20-cv-1694
        Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 15 of 20 Page ID #:15




 1   compliance with technology-based effluent limitations. 33 U.S.C. § 1311(b).
 2          95.   Technology-based effluent limitations for CAFOs must address all of the
 3   discharges from a CAFO. 40 C.F.R. § 122.42(e) (Dec. 21, 2015).
 4          96.   CAFO permits must include limits for process wastewater discharges from
 5   the CAFO’s production area and land application area.
 6          97.   Process wastewater is defined as water directly or indirectly used in
 7   operation of the AFO for activities including: washing, cleaning, or flushing AFO
 8   facilities; washing or spray cooling animals; dust control; or any water that comes into
 9   contact with any raw material, products, or byproducts including manure, litter, feed,
10   milk, or bedding. 40 C.F.R. §§ 122.23(b)(7) (Jul. 30, 2012), 412.2(d) (Feb. 12, 2003).
11          98.   The discharge of manure, litter, or process wastewater to waters of the
12   United States from a CAFO is subject to NPDES permit requirements. 40 C.F.R. §§
13   122.23(e), 122.23(b)(3) (Jul. 30, 2012).
14          99.   A CAFO can only discharge manure, litter, or process wastewater from land
15   areas under its control due to precipitation events if those materials are applied in
16   accordance with a site-specific, documented, nutrient management plan. 40 C.F.R. §§
17   122.23(e)(1), (2) (Jul. 30, 2012).
18          100. Similarly, CAFO permits require implementation of a site-specific nutrient
19   management plan that, at a minimum, contains best management practices necessary to
20   meet enumerated requirements and applicable effluent limitations and standards. 40
21   C.F.R. § 122.42(e)(1) (Dec. 21, 2015). Those enumerated requirements include: (1)
22   manure and process wastewater storage; (2) management of mortalities; (3) diversion of
23   clean water from the production area; (4) prevention of direct contact of confined
24   animals to waters of the United States; (5) chemical and contaminant management of
25   manure, litter, process wastewater, storm water storage or treatment; (6) conservation
26   practices; (7) protocols for testing manure, litter, process wastewater, and soil; (8)
27   protocols for applying manure, litter, or process wastewater in accordance with the site-
28   specific nutrient management plan; and (9) record keeping. Id. The nutrient management
                                                  15
     COMPLAINT                                                            case no: 8:20-cv-1694
          Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 16 of 20 Page ID #:16




 1   plan’s terms are enforceable effluent limitations that must be included in the permit. 18
 2
 3   VI.      CLAIMS FOR RELIEF
 4                                   FIRST CAUSE OF ACTION
 5                                 AGAINST ALL DEFENDANTS
 6               Unpermitted Discharges From A Medium Concentrated Animal
 7                        Feeding Operation Without An NPDES Permit.
 8                       33 U.S.C. §§ 1311(a), 1342(p), 1365(a) and 1365(f)
 9            101. Coastkeeper incorporates the allegations contained in the above paragraphs
10   as though fully set forth herein.
11            102. Equestrian Services II, Inc. is an owner of Sycamore Trails Stables.
12            103. Equestrian Services II, Inc. is an operator of the Facility.
13            104. HFT1, LLC owns the land upon which the Facility is located.
14            105. HFT1, LLC is an owner and/or operator of Sycamore Trails Stables.
15            106. Collectively, Equestrian Services II, Inc. d/b/a Sycamore Trails Stables and
16   HFT1, LLC are the owners and/or operators of the Facility.
17            107. Coastkeeper is informed, believes, and thereon alleges that horses are fed
18   and/or maintained at the Facility.
19            108. Coastkeeper is informed, believes, and thereon alleges that horses are fed
20   and/or maintained at the Facility for more than 45 days in a 12-month period.
21            109. Coastkeeper is informed, believes, and thereon alleges that horses are fed
22   and/or maintained at the Facility approximately every day.
23            110. Coastkeeper is informed, believes, and thereon alleges that there are no
24   crops, vegetation, forage, or post-harvest residues sustained over any portion of the
25   Facility, and horses are not permitted to openly graze at the Facility.
26            111. Horses are generally confined to their stables unless they are being
27   exercised, washed, or ridden by their owners.
28   18
          Waterkeeper Alliance v. EPA, 399 F.3d 486, 502 (2d Cir. 2005).
                                                    16
     COMPLAINT                                                             case no: 8:20-cv-1694
        Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 17 of 20 Page ID #:17




 1         112. Sycamore Trails Stables is an Animal Feeding Operation that confines
 2   equines.
 3         113. Coastkeeper is informed, believes, and thereon alleges that for the past five
 4   years, the Facility has confined approximately 400 horses year-round.
 5         114. Coastkeeper is informed, believes, and thereon alleges that for the past five
 6   years, the Facility has confined over 150 horses on a daily basis.
 7         115. Coastkeeper is informed, believes, and thereon alleges that at all relevant
 8   times, storm water that falls on the Facility is discharged through manmade ditches,
 9   storm drains, or other manmade devices directly into Trabuco Creek.
10         116. Coastkeeper is informed, believes, and thereon alleges that at all relevant
11   times, storm water flows over and across stabling areas, and horse walkways, coming
12   into contact with manure, bedding, and other pollutants, and flows into Trabuco Creek.
13         117. Coastkeeper is informed, believes, and thereon alleges that Sycamore Trails
14   Stables is a Medium Concentrated Animal Feeding Operation.
15         118. Coastkeeper is informed, believes, and thereon alleges that pollutants from
16   the Facility have been and are continually discharged to Trabuco Creek, a water of the
17   United States. Pollutants include, but are not limited to, non-stormwater, such as horse
18   manure, bedding, sediment, equine footing, trash, and other pollutants associated with
19   equine operations, as well as polluted storm water.
20         119. Coastkeeper is informed, believes, and thereon alleges that the Facility
21   discharges process wastewater from horse wash racks into Trabuco Creek.
22         120. Coastkeeper is informed, believes, and thereon alleges that process
23   wastewater from horse wash racks continues to be discharged into Trabuco Creek
24   whenever the wash racks are in use.
25         121. Coastkeeper is informed, believes, and thereon alleges that Defendants
26   apply process wastewater to the Facility riding rings and other land, without having a
27   site-specific nutrient management plan.
28         122. Coastkeeper is informed, believes, and thereon alleges that the Facility
                                                 17
     COMPLAINT                                                            case no: 8:20-cv-1694
        Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 18 of 20 Page ID #:18




 1   operates without sufficient manure and process wastewater storage.
 2         123. Coastkeeper is informed, believes, and thereon alleges that the Facility
 3   operates without proper diversion of clean water from the production area.
 4         124. Plaintiff is informed, believes, and thereon alleges the Facility operates
 5   without chemical and contaminant management of manure, litter, process wastewater,
 6   and treatment.
 7         125. Plaintiff is informed, believes, and thereon alleges the Facility operates
 8   without protocols for testing manure, litter, process wastewater, and soil.
 9         126. Plaintiff is informed, believes, and thereon alleges the Facility operates
10   without protocols for applying manure, litter, or process wastewater in accordance with a
11   site-specific nutrient management plan.
12         127. Plaintiff is informed, believes, and thereon alleges the Facility operates
13   without proper record keeping required by a site-specific nutrient management plan.
14         128. Coastkeeper alleges that Defendants do not have NPDES permit coverage
15   for the operation of the Facility as a Medium CAFO.
16         129. Every day the Facility operates without an NPDES permit for operation of a
17   CAFO is a separate and distinct violation of Section 301 of the Clean Water Act. 33
18   U.S.C. § 1311.
19         130. Defendants have been in continuous violation of Section 301 of the Clean
20   Water Act, 33 U.S.C. § 1311, since at least February 10, 2015.
21         131. By committing the acts and omissions alleged above, Defendants are
22   subject to an assessment of civil penalties for each and every violation of the Clean
23   Water Act pursuant to Sections 309(d) and 505 of the Clean Water Act. 33 U.S.C. §§
24   1319(d), 1365, and 40 C.F.R. § 19.4.
25         132. An action for injunctive relief under the Clean Water Act is authorized by
26   Section 505(a) of the Act. 33 U.S.C. § 1365(a). The continued commission of the acts
27   and omissions alleged above irreparably harms Coastkeeper and the citizens of the State
28   of California, for which harm there is no plain, speedy, or adequate remedy at law.
                                                 18
     COMPLAINT                                                           case no: 8:20-cv-1694
        Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 19 of 20 Page ID #:19




 1          133. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
 2   because an actual controversy exists as to the rights and other legal relations of the
 3   Parties.
 4          WHEREFORE, Coastkeeper prays for judgment against the Defendants as set
 5   forth hereafter.
 6
 7   VII. RELIEF REQUESTED
 8          218. Wherefore, Plaintiff Coastkeeper respectfully requests that this Court grant
 9   the following relief:
10                a.     A court order declaring Defendants to have violated, and to be in
11      violation of, Section 301 of the Clean Water Act, 33 U.S.C. § 1311, for their failure
12      to obtain permit coverage as a Medium CAFO.
13                b.     A court order requiring Defendants to obtain and comply with an
14      NPDES Permit for discharges from a Medium CAFO.
15                c.     A court order assessing civil monetary penalties for each violation of
16      the Act at $37,500 per day per violation for violations occurring from March 31,
17      2012 through November 2, 2015, and $55,800 per day per violation for violations
18      that occurred after November 2, 2015 and assessed on or after January 13, 2020, as
19      authorized by 33 U.S.C. § 1319(d) and Adjustment of Civil Monetary Penalties for
20      Inflation, 40 C.F.R. § 19.4;
21
22
23
24
25
26
27
28
                                                  19
     COMPLAINT                                                            case no: 8:20-cv-1694
       Case 8:20-cv-01694 Document 1 Filed 09/08/20 Page 20 of 20 Page ID #:20




 1              d.     A court order awarding Plaintiff Coastkeeper its reasonable costs of
 2     suit, including attorney, witness, expert, and consultant fees, as authorized by Section
 3     505(d) of the Clean Water Act, 33 U.S.C. § 1365(d); and
 4              e.     Any other relief as this Court may deem appropriate.
 5
 6   Dated:     September 8, 2020                Respectfully submitted,
 7
 8                                               ORANGE COUNTY COASTKEEPER
 9
                                                    /s/ Sarah J. Spinuzzi
10                                               Sarah Spinuzzi
11                                               Attorney for Plaintiff
                                                 Orange County Coastkeeper
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                20
     COMPLAINT                                                          case no: 8:20-cv-1694
